      Case 1:16-cv-07333-MKV-KHP Document 302 Filed 03/19/20 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KELLY BROWN and TIFFANY STEWART,                        ECF CASE
 individually and on behalf of all others similarly
 situated, as Class/Collective representatives,          Case No. 16-cv-07333 (MKV) (KHP)

                                Plaintiffs,              Oral Argument Requested

                    v.

 BARNES AND NOBLE, INC.,

                                Defendant.


______________________________________________________________________________

        DEFENDANT BARNES & NOBLE, INC.’S OBJECTIONS PURSUANT
        TO RULE 72 OF THE FEDERAL RULES OF CIVIL PROCEDURE TO
      THE ORDERS OF THE MAGISTRATE JUDGE: (1) COMPELLING THE
         PRODUCTION OF PRIVILEGED DOCUMENTS AND AWARDING
           FEES AND COSTS; AND (2) DENYING RECONSIDERATION
______________________________________________________________________________


FAEGRE DRINKER BIDDLE & REATH LLP

 Daniel H. Aiken, Esq. (pro hac vice)                 Brooke Razor, Esq. (pro hac vice)
 One Logan Square, Suite 2000                         One Logan Square, Suite 2000
 Philadelphia, Pennsylvania 19103-6996                Philadelphia, Pennsylvania 19103-6996
 Telephone: (215) 988-2942                            Telephone: (215) 988-2936
 Facsimile: (215) 988-2757                            Facsimile: (215) 988-2757
 E-mail: daniel.aiken@faegredrinker.com               E-mail: brooke.razor@faegredrinker.com

 William R. Horwitz, Esq.
 1177 Avenue of the Americas, 41st Floor
 New York, New York 10036-2714
 Telephone: (212) 248-3140
 Facsimile: (212) 248-3141
 E-mail: william.horwitz@faegredrinker.com

Attorneys for Defendant
Barnes & Noble, Inc.




122150268
       Case 1:16-cv-07333-MKV-KHP Document 302 Filed 03/19/20 Page 2 of 18
                                                 TABLE OF CONTENTS
                                                                                                                               Page


TABLE OF AUTHORITIES ..................................................................................................... ii


PRELIMINARY STATEMENT ................................................................................................1


PROCEDURAL HISTORY .......................................................................................................4


ARGUMENT .............................................................................................................................7


          I.        Compelling The Production Of Privileged And Work Product Documents
                    Not Conveying Advice As To The Classification Of Café Managers Was
                    Erroneous And Contrary To Law ........................................................................7

          II.       Awarding Fees And Costs Was Erroneous and Contrary to Law ....................... 10

CONCLUSION ........................................................................................................................ 15




                                                                   i
122150268
       Case 1:16-cv-07333-MKV-KHP Document 302 Filed 03/19/20 Page 3 of 18



                                              TABLE OF AUTHORITIES

                                                                                                                            Page(s)

CASES

99 Wall Dev. Inc. v. Allied World Specialty Ins. Co.,
   2019 WL 2482356 (S.D.N.Y. June 14, 2019) ...................................................................... 14

In re County of Erie,
    473 F.3d 413 (2d Cir. 2007) .................................................................................................. 7

Cuno, Inc. v. Pall Corp.,
   121 F.R.D. 198 (E.D.N.Y. 1988) ......................................................................................... 14

Greater New York Taxi Association v. City of New York,
   2017 WL 4012051 (S.D.N.Y. Sept. 11, 2017)...................................................................... 14

Ottati v. City of Amsterdam,
   2009 WL 10722418 (N.D.N.Y. July 22, 2009) .................................................................... 10

Scott v. Chipotle Mexican Grill, Inc.,
   67 F. Supp. 3d 607 (S.D.N.Y. 2014) ............................................................................ 8, 9, 12

TNI Packaging, Inc. v. Perdue Farms, Inc.,
   2006 WL 6654885 (N.D. Ill. Feb. 28, 2006) ........................................................................ 14

Wang v. Hearst Corp.,
  2012 WL 6621717 (S.D.N.Y. Dec. 19, 2012) ........................................................ 5, 8, 13, 14

STATUTES, RULES & REGULATIONS

Fair Labor Standards Act ............................................................................................................ 1

Fed. R. Civ. P. 37(a)(5)(A) .................................................................................................. 10, 11




                                                                  ii
122150268
      Case 1:16-cv-07333-MKV-KHP Document 302 Filed 03/19/20 Page 4 of 18



                                 PRELIMINARY STATEMENT

        By way of background, plaintiffs are former Café Managers who contend that, during their

employment, Barnes & Noble, Inc. (“Barnes & Noble”) improperly classified them as exempt from

the requirements of the Fair Labor Standards Act (“FLSA”) and denied them overtime pay. Barnes

& Noble maintains that it properly classified plaintiffs as exempt. Plaintiffs have failed in both of

their attempts to obtain conditional certification of this case under the FLSA but are still pursuing

state-law based class actions and the individual claims of about 35 “opt-in” plaintiffs. (ECF Nos.

51, 132).

        The basis of this appeal is the Magistrate Judge’s misapplication of the so-called “fairness

doctrine” with regard to Barnes & Noble documents withheld from production on the basis of the

attorney-client privilege and work product doctrine.          The existence of legal advice that is

potentially contrary to a party’s position on a key issue is a prerequisite to finding that the “fairness

doctrine” requires the waiver of the attorney-client privilege with respect to such advice. If there

is no advice, then the fairness doctrine is not implicated. Nevertheless, despite finding that the

documents Barnes & Noble submitted, according to this District’s precedent, for in camera review

did not contain the requisite advice concerning the key issue in this case, the Magistrate Judge

nevertheless found an expansive waiver of the privilege and ordered the production of all

documents on Barnes & Noble’s Privilege Log. Additionally, without any stated basis whatsoever

(other than stating it was not prohibited), the Magistrate Judge imposed sanctions on Barnes &

Noble. Accordingly, Barnes & Noble objects to the Orders issued by the Magistrate Judge:

(1) granting Plaintiffs’ Motion to Compel the Production of Privileged Documents and awarding




                                                   1
122150268
      Case 1:16-cv-07333-MKV-KHP Document 302 Filed 03/19/20 Page 5 of 18



fees and costs (ECF No. 276) (“Decision #1”); and (2) denying Barnes & Noble’s Motion for

Reconsideration (ECF No. 295) (“Decision #2”).1

        For more than a year, the parties have argued over whether Barnes & Noble is required to

produce otherwise privileged documents relevant to the Café Manager position. Plaintiffs have

argued that they are entitled to such documents because Barnes & Noble has asserted that its

decision to classify the Café Managers as exempt was made in “good faith,” thereby, according to

plaintiffs, waiving the attorney-client privilege and work product doctrine under the “fairness

doctrine.” Barnes & Noble has primarily argued that, regardless of the applicability of the fairness

doctrine generally, it does not apply in this case because Barnes & Noble is not in possession of

any documents reflecting advice with respect to whether it should—or should not—classify Café

Managers as exempt. The parties have debated this issue during Court Conferences, oral argument,

and in written submissions to the Court, culminating—after an in camera review of 50 documents

from the Privilege Log—in Decision #1 and Decision #2. Barnes & Noble objects to those

decisions as they are clearly erroneous and contrary to law.

        In Decision #1, the Magistrate Judge confirmed that, as Barnes & Noble had long

maintained, none of the documents reflected on its Privilege Log contain advice from counsel as

to the proper classification of Café Managers. However, the Magistrate Judge ruled that Barnes

& Noble must nonetheless produce communications with counsel that “pertain to the Café

Manager position.” (Decision #1 at p. 21). In Decision #2, the Magistrate Judge denied Barnes &

Noble’s Motion for Reconsideration but effectively narrowed the scope of the initial ruling,

indicating that Barnes & Noble must produce “only … communications and work product relating

to a review of the classification of the Café Manager position and an audit of job duties and


1
 Decision #1 and Decision #2 are attached respectively as Exhibits 1 and 2 to the accompanying Declaration of Daniel
H. Aiken, Esq.

                                                         2
122150268
      Case 1:16-cv-07333-MKV-KHP Document 302 Filed 03/19/20 Page 6 of 18



responsibilities and communications about same.” (Decision #2 at p. 4). The Magistrate Judge,

without stating a rationale, imposed sanctions on Barnes & Noble in Decision #1 and then, in

Decision #2, reiterated the sanctions and provided a rationale at odds with precedent and the prior

decision.

        Even narrowed, the Magistrate Judge’s ruling significantly exceeded the scope of prior

decisions in this District. Moreover, the ruling abandoned the standard that the parties and the

Magistrate Judge had been following all along in this case and that other courts have followed,

which was whether the employer received advice of counsel as to the proper classification of the

employees at issue. Again, plaintiffs argued for the production of communications reflecting legal

advice as to the proper classification of Café Managers, and Barnes & Noble argued, as the

Magistrate Judge affirmed, that no such communications exist. At no time did the Magistrate

Judge indicate that the Court would look beyond such communications and apply a different

standard. No basis existed for doing so. In compelling the production of documents on Barnes &

Noble’s Privilege Log, Decision #1 and Decision #2 were clearly erroneous and contrary to law.

        The Magistrate Judge also erred in awarding fees and costs to plaintiffs in connection with

the Motion to Compel. In Decision #1, the Magistrate Judge ordered Barnes & Noble to pay costs

because: (1) it “presented no real argument against Plaintiffs’ allegation that, by virtue of asserting

a good faith defense, [Barnes & Noble] waived privilege and work product protection as to

communications pertaining to the Café Manager position”; and (2) Barnes & Noble “did not

address the wage and hour cases in this District that are on point on this issue.” (Decision #1 at p.

22). In its Motion for Reconsideration, however, Barnes & Noble refuted those justifications.

        In Decision #2, after acknowledging that Barnes & Noble had not acted in bad faith, the

Magistrate Judge cited a new basis for the decision and, by implication, for awarding fees and



                                                  3
122150268
      Case 1:16-cv-07333-MKV-KHP Document 302 Filed 03/19/20 Page 7 of 18



costs, asserting that the award “was based in large part on [Barnes & Noble]’s withholding of

documents that were not privileged.” (Decision #2 at p. 5). Notwithstanding these shifting

rationales, Barnes & Noble had followed existing precedent by presenting the challenged

documents to the Court for in camera review for the Court to determine whether disputed

documents are privileged rather than simply producing them to plaintiffs. Thus, Barnes & Noble’s

conduct was substantially justified and the circumstances render an award of fees and costs unjust.

        Because Decision #1 and Decision #2 are clearly erroneous and contrary to law, Barnes &

Noble respectfully asks the Court to reverse them.

                                       PROCEDURAL HISTORY

        Plaintiffs in this case have long sought the production of Barnes & Noble’s privileged and

work product documents. Toward that end, plaintiffs have issued discovery demands to Barnes &

Noble seeking such documents and have issued subpoenas to Barnes & Noble’s outside law firms.

These steps have prompted ongoing discovery disputes, which have been fully aired in front of

and refereed by the Magistrate Judge.

        During a Court Conference with the Magistrate Judge on January 3, 2019, plaintiffs’

counsel argued for the production of Barnes & Noble’s communications with counsel conveying

advice as to the classification of Café Managers. Plaintiffs stated: “If there was advice, it needs

to be produced.” (1/3/19 Tr. 6:15-16).2 Defense counsel responded: “I’ve searched myself, no

advice was given [by counsel] with respect to whether the café managers should or should not be

classified as exempt.” (1/3/19 Tr. 14:6-8). Defense counsel reiterated: “we’re not aware of any

advice from a law firm with respect to whether café managers should or should not be classified

as exempt.” (1/3/19 Tr. 14:24 to 15:1). Based on the lack of any such advice, which was and


2
  The transcript of the January 3, 2019, Court Conference is attached as Exhibit 3 to the accompanying Declaration
of Daniel H. Aiken, Esq.

                                                        4
122150268
      Case 1:16-cv-07333-MKV-KHP Document 302 Filed 03/19/20 Page 8 of 18



remains true, the Magistrate Judge denied plaintiffs’ request for Barnes & Noble’s

communications with its counsel.

        The parties appeared for another Court Conference with the Magistrate Judge on March

12, 2019, and the focus again was on whether any communications existed from counsel advising

Barnes & Noble as to the proper classification of Café Managers. Defense counsel affirmed that

he had conducted a review of Barnes & Noble e-mails and found no e-mails from counsel

conveying advice to Barnes & Noble as to the proper classification of Café Managers. He

explained: “So my entire exercise was to confirm the lack of any advice.” The Magistrate Judge

responded “Right” and defense counsel confirmed “And that’s what I’ve done.” (Tr. 3/12/19 at

9:25 to 10:2).3

        Barnes & Noble continued to accurately represent that no such documents existed.

However, plaintiffs—without any basis—insisted otherwise, essentially stating that defense

counsel was lying. See ECF 273 at p. 8 (“Defendant misrepresented to the Court and Plaintiffs’

Counsel that it never received such advice”). During a Status Conference on October 10, 2019,

the Magistrate Judge conducted an in camera review of seven documents selected by plaintiffs

from the Barnes & Noble Privilege Log. In so doing, the Magistrate Judge followed precedent in

this District. See, e.g., Wang v. Hearst Corp., 2012 WL 6621717, *3 (S.D.N.Y. Dec. 19, 2012))

(holding that the fairness doctrine required ordering the production of a privilege log and

documents for in camera review to determine if the documents on the privilege log in fact

contained contrary legal advice). Following the in camera review, the Magistrate Judge upheld




3
 The transcript of the March 12, 2019, Court Conference is attached as Exhibit 4 to the accompanying Declaration of
Daniel H. Aiken, Esq.


                                                        5
122150268
      Case 1:16-cv-07333-MKV-KHP Document 302 Filed 03/19/20 Page 9 of 18



the designations (with one minor exception)4 and stated to plaintiffs’ counsel: “So what [defense

counsel] has said about these [e-mails] appear[s] to be correct.” The Magistrate Judge continued:

“these particular ones that I’ve looked at don’t appear to be material to proof that you would need

for anything.” (Tr. 10/10/19 at 16:13-18).5

         The Magistrate Judge then ordered Barnes & Noble to submit 50 additional documents, to

be selected by plaintiffs, for in camera review. (ECF No. 251). Barnes & Noble submitted the

documents, reiterating that none contain advice as to the proper classification of Café Managers.

(ECF No. 264) (“the in camera review will confirm the point we have made repeatedly: we are

unaware of any e-mails or other documents in which Barnes & Noble received advice from counsel

regarding the proper classification of Café Managers”) (ECF No. 268) (“none of [the 50 documents

submitted for in camera review] contain advice from an attorney to Barnes & Noble regarding

whether Café Managers should be classified as exempt or non-exempt”). Thus, the single question

that guided the parties’ arguments and privilege analysis since at least January 2019 was whether

Barnes & Noble’s documents contained advice concerning the proper classification of Café

Managers.

         In Decision #1, the Magistrate Judge confirmed Barnes & Noble’s repeated representation.

According to the Magistrate Judge, “none of the documents reviewed contain advice from [Barnes

& Noble’s] lawyers as to the proper classification of Café Managers during the relevant period”

and “none contain an opinion that Café Managers should or should not be classified as exempt.”



4
  The Court stated that one document (PSTs121-00371352), an e-mail from a Barnes & Noble in-house attorney to
outside counsel, was not privileged because it sought to schedule a telephone call and did not, in the Court’s opinion,
solicit or contain legal advice. (Tr. 23:15 to 24:1).

5
  The transcript of the October 10, 2019, Court Conference is attached as Exhibit 5 to the accompanying Declaration
of Daniel H. Aiken, Esq.


                                                          6
122150268
     Case 1:16-cv-07333-MKV-KHP Document 302 Filed 03/19/20 Page 10 of 18



(Order at p. 21, n. 6). Nonetheless, the Magistrate Judge ordered the production of Barnes &

Noble’s privileged and work product documents and awarded fees and costs to plaintiffs,

reasoning—contrary to the Magistrate Judge’s explicit findings—that the fairness doctrine

required their production and the sanctions award. (ECF No. 276).

        Barnes & Noble filed a Motion for Reconsideration, which the Magistrate Judge denied on

March 5, 2020. (ECF No. 295).

                                                 ARGUMENT6

        I.       Compelling The Production Of Privileged And Work Product
                 Documents Not Conveying Advice As To The Classification Of
                 Café Managers Was Erroneous And Contrary To Law.__

        In deciding the Motion to Compel, the Magistrate Judge properly observed that, “to trigger

a waiver” of the attorney-client privilege and work product doctrine, a party generally “‘must rely

on privileged advice from his counsel to make his claim or defense.’” (Decision #1 at p. 16)

(quoting In re County of Erie, 473 F.3d 413, 418-19 (2d Cir. 2007)) (emphasis in original). The

Magistrate Judge further observed that a party asserting the good faith defense may, under certain

circumstances, place the advice of counsel in issue. (Decision #1 at p. 16). In particular, the

Magistrate Judge stated that courts in the Southern District of New York “have found an implied

waiver of attorney-client privilege and work product protection in cases where the claim involves

the proper classification of a position under the FLSA.” (Decision #1 at p. 20). The Magistrate

Judge set forth the rationale for this “fairness doctrine” as follows:

                 The rationale for finding waiver is that a plaintiff is entitled to
                 explore whether the defendant acted contrary to legal advice when
                 classifying a position as exempt from overtime or minimum wage

6
  Barnes & Noble incorporates by reference the arguments (and supporting papers) it presented to the Magistrate Judge
in connection with the Motion to Compel and the Motion for Reconsideration including those set forth in: (1)
Defendant Barnes & Noble, Inc.’s Memorandum of Law in Opposition to Plaintiffs’ Motion to Compel (ECF No.
268); (2) Defendant Barnes & Noble, Inc.’s Motion for Reconsideration (ECF No. 279); and (3) Barnes & Noble,
Inc.’s Reply in Further Support of Its Motion for Reconsideration (ECF No. 287).

                                                         7
122150268
     Case 1:16-cv-07333-MKV-KHP Document 302 Filed 03/19/20 Page 11 of 18



               requirements. Such evidence would undermine the defense of good
               faith. A waiver has been found even when the defendant asserted
               that it was not relying on advice of counsel.

(Decision #1 at p. 20) (citing Wang v. Hearst Corp., 2012 WL 6621717 (S.D.N.Y. Dec. 19, 2012),

and Scott v. Chipotle Mexican Grill, Inc., 67 F. Supp. 3d 607 (S.D.N.Y. 2014)).

        In the cases cited by the Magistrate Judge, courts reasoned that it would be unfair to allow

the defendants to assert the good faith defense while precluding the plaintiffs from reviewing

advice from counsel that is inconsistent with that defense. However, the circumstances in those

cases are not present here. In Wang, the Court did not compel production of privileged documents

to the plaintiffs but merely ordered their submission for in camera review to determine whether

they contained advice from counsel as to classification. Wang v. Hearst Corp., 2012 WL 6621717

at *3. That is precisely what has happened in the instant matter. Here, the Magistrate Judge has

already conducted an in camera review and found no documents containing classification advice.

Thus, Wang not only does not provide a basis for compelling production of Barnes & Noble’s

documents and imposing sanctions, to the contrary, it makes clear that defendants in Barnes &

Noble’s position do not need to produce documents directly to plaintiffs prior to an in camera

review by the Court.

        In Scott, also cited by the Magistrate Judge, the evidence “overwhelmingly” demonstrated

that the defendant “did receive legal advice on the apprentice classification decision” and the

defendant did not contend otherwise. Scott v. Chipotle Mexican Grill, Inc., 67 F. Supp. 3d 607,

616 (S.D.N.Y. 2014). Therefore, “as a matter of fairness,” the plaintiffs were entitled to explore

whether the defendant received but ignored advice of counsel in classifying its employees as

exempt. Scott, 67 F. Supp. 3d at 611. Here, the Magistrate Judge explicitly held that Barnes &

Noble received no such advice. While plaintiffs relied on the Scott decision (ECF No. 257 at p.



                                                 8
122150268
     Case 1:16-cv-07333-MKV-KHP Document 302 Filed 03/19/20 Page 12 of 18



18) (quoting Scott), the “fairness” principle is inapplicable here because, as the Magistrate Judge

has confirmed, Barnes & Noble possesses no communications from counsel recommending

whether or not to reclassify Café Managers. Clearly there is no basis under the fairness doctrine

for the Court’s conclusion that Barnes & Noble broadly waived privilege and work product

protections, never mind an award of costs and fees.

        The Court went beyond the holding of any fairness doctrine decisions by rejecting Barnes

& Noble’s repeated argument that waiver only applies with respect to documents that convey

advice from counsel as to the proper classification of Café Managers. Yet, the Magistrate Judge’s

decision does not cite any authority for that conclusion. The Magistrate Judge’s failure to cite

supporting authority is striking in that Barnes & Noble repeatedly argued in opposition to

Plaintiffs’ Motion to Compel that no authority supports the proposition that the fairness doctrine

requires the production of privileged and work product documents in the absence of legal advice

as to proper classification. See ECF No. 268 at p. 12 (“plaintiffs are certainly not entitled to receive

other documents having nothing to do with advice regarding whether or not to classify Café

Managers as exempt. Nor do plaintiffs cite case law suggesting otherwise”); ECF No. 279 at p. 9

(“Neither the Court nor plaintiffs have cited a case in which, although counsel did not advise the

defendant on the proper classification of employees, the Court nonetheless ordered the production

of privileged documents”); ECF No. 287 at p. 1 (“plaintiffs fail to cite any such case”) (emphasis

in original).

        Thus, the Magistrate Judge’s holding is not supported by either authority or the rationale

for the fairness doctrine itself. To the contrary, authority establishes that waivers should be

construed narrowly. As one Court explained, “[t]he scope of any waiver of the attorney-client

privilege … must be considered against the backdrop of the bedrock principle that such waivers



                                                   9
122150268
     Case 1:16-cv-07333-MKV-KHP Document 302 Filed 03/19/20 Page 13 of 18



are ordinarily construed narrowly.” See Ottati v. City of Amsterdam, 2009 WL 10722418, *5

(N.D.N.Y. July 22, 2009). The Magistrate Judge in fact recognized that “a court must exercise

caution” when “determining that fairness requires a finding of waiver.” (Decision #1 at p. 17).

        As the Magistrate Judge confirmed, Barnes & Noble has not withheld documents in which

counsel provided advice as to the proper classification of Café Managers. Thus, no documents

demonstrate that, in making classification decisions regarding Café Managers, Barnes & Noble

acted contrary to advice from counsel. These circumstances undercut the rationale for finding a

waiver. “Fairness” is not implicated. Accordingly, granting plaintiffs’ Motion to Compel and

denying Barnes & Noble’s Motion for Reconsideration was clearly erroneous and contrary to law.

        II.    Awarding Fees And Costs Was Erroneous and Contrary to Law.

        Courts should not award fees and costs in connection with a Motion to Compel if “the

opposing party’s nondisclosure, response, or objection was substantially justified” or “other

circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(a)(5)(A). Here, both of

these exceptions apply and, therefore, the Magistrate Judge’s award of fees and costs constituted

an abuse of discretion.

        The central points in plaintiffs’ Motion to Compel were: (1) defense counsel was aware of

privileged documents but failed to identify them on a Privilege Log for two and a half years; and

(2) documents described on the Privilege Log are communications from counsel advising Barnes

& Noble as to the proper classification of Café Managers. In Decision #1, the Magistrate Judge

ruled in favor of Barnes & Noble on both of those points. First, the Magistrate Judge rejected

plaintiffs’ arguments that Barnes & Noble’s production of a Privilege Log was untimely.

(Decision #1 at p. 11). Second, the Magistrate Judge rejected plaintiffs’ argument that documents

on the Privilege Log include communications advising Barnes & Noble as to the proper

classification of Café Managers. (Decision #1 at p. 21 n. 6). As discussed above, the Magistrate
                                               10
122150268
     Case 1:16-cv-07333-MKV-KHP Document 302 Filed 03/19/20 Page 14 of 18



Judge found that “none of the documents reviewed contain advice from [Barnes & Noble’s]

lawyers as to the proper classification of Café Managers during the relevant period” and “none

contain an opinion that Café Managers should or should not be classified as exempt.” (Id.).

        Despite these findings in favor of Barnes & Noble, the Magistrate Judge awarded fees and

costs to plaintiffs in connection with their Motion to Compel. In issuing the award, the Magistrate

Judge stated no rationale for the award, instead stating in circular fashion that Barnes & Noble did

not provide any “real argument against Plaintiffs’ allegation that, by virtue of asserting a good

faith defense, [Barnes & Noble] waived privilege and work product protection as to

communications pertaining to the Café Manager position” including its failure to “address the

wage and hour cases in this District that are on point on this issue.” (Decision #1 at p. 22). Though

not finding that Barnes & Noble acted in bad faith, the Magistrate Judge stated: “I find that an

award of fees and costs is appropriate, as there are no other circumstances that would make an

award of fees and costs associated with this motion unjust.” (Decision #1 at p. 22).

        Notably, in its submissions to the Court, Barnes & Noble squarely disputed the argument

that asserting the good faith defense waives privilege and work product protection as to any and

all communications pertaining to the Café Manager position. Indeed, Barnes & Noble made clear

that the fairness doctrine did not apply because it did not possess documents in which counsel

conveyed advice regarding the proper classification of Café Managers. The Magistrate Judge

agreed. This is the precise—and only—analysis that the parties applied to the question of waiver

on the basis of asserting the good faith defense.

        Nor did Barnes & Noble fail to “address the wage and hour cases in this District that are

on point on this issue.” (Decision #1 at p. 22). During their pursuit of Barnes & Noble’s privileged

communications for well over a year, plaintiffs repeatedly raised the same arguments, forcing



                                                    11
122150268
     Case 1:16-cv-07333-MKV-KHP Document 302 Filed 03/19/20 Page 15 of 18



Barnes & Noble to respond again and again. In a submission to the Court on December 21, 2018,

Barnes & Noble addressed this argument and distinguished two cases upon which plaintiffs relied,

including Scott. (ECF No. 199 at 2-3). Following up its submission to the Court, counsel for

Barnes & Noble conducted an extensive search of emails to determine whether there was advice

on the proper classification of the café manager position and confirmed – several times – that

Barnes & Noble had not received any such advice. In January 2019, this confirmation of the lack

of advice was sufficient to put the issue at rest. Since then, the question whether Barnes & Noble

possessed advice concerning the proper classification of Café Managers has been the lynchpin of

the parties’ and the Magistrate Judge’s analysis of this privilege issue. In light of the fact that

nothing had changed since January 2019 on that front – i.e., Barnes & Noble still possessed no

documents conveying advice of counsel regarding the proper classification of Café Managers – in

the interests of efficiency, Barnes & Noble did not engage in any extended “in the alternative”

discussion about the applicable law in the event that it did possess such advice. 7 Rather, Barnes

& Noble focused on the salient question before the court: whether there was any advice that would

trigger potential waiver under the fairness doctrine in the first place. As the Magistrate Judge

concluded, there was not. That should have been the end of the inquiry, as it had been for the past

year.

        Importantly, as discussed in Section I, there are no “wage and hour cases in this District

that are on point on this issue.” (Decision #1 at p. 22). Again, neither the Magistrate Judge nor

plaintiffs have cited a case in which, although counsel did not advise the defendant on the proper

classification of employees, the court nonetheless ordered the production of privileged documents,

never mind fees and costs. Thus, there is no basis for finding that Barnes & Noble acted other


7
 Nor did plaintiffs emphasize this as a major point in their Motion to Compel. They merely “see” cited Scott on page
18 and limited their analysis to a parenthetical quote. (ECF No. 257 at p. 18).

                                                        12
122150268
     Case 1:16-cv-07333-MKV-KHP Document 302 Filed 03/19/20 Page 16 of 18



than in good faith by ignoring applicable law or its discovery obligations. In addition to taking the

truthful position that there was no advice that would trigger the fairness doctrine, Barnes & Noble

followed precisely the precedent in this District cited by the Magistrate Judge (Wang, 2012 WL

6621717), in which the defendant submitted the challenged documents for in camera review but

did not simply hand them over on plaintiffs’ request. In this case, after engaging in this review,

the Magistrate Judge found no advice (conflicting or otherwise) on the classification of Café

Managers—in other words, no basis on which Barnes & Noble should have provided such

documents to the plaintiffs. In the absence of advice, there is no basis for finding waiver under

the fairness doctrine, and no basis to compel production to plaintiffs or to award fees and costs.

        In its Motion for Reconsideration, Barnes & Noble argued that the rationale proffered by

the Magistrate Judge for awarding fees in Decision #1 was flawed.              In Decision #2, after

acknowledging that Barnes & Noble had not acted in bad faith, the Magistrate Judge instead cited

a new basis, asserting that the decision to award fees and costs “was based in large part on [Barnes

& Noble]’s withholding of documents that were not privileged.” (Decision #2 at p. 5). Although

the Magistrate Judge had referred in Decision #1 to Barnes & Noble purportedly withholding

documents that were not privileged (Decision #1 at p. 18), the Magistrate Judge only cited this

rationale as a basis for awarding fees in Decision #2. In any event, it is not supported by the record.

The only example the Magistrate Judge provided of documents on the Privilege Log “that were

not privileged” was a general reference to e-mails sent between counsel and Barnes & Noble

“forwarding drafts or other documents” or “contain[ing] general comments about a draft

document.” (Decision #1 at p. 18). The Magistrate Judge did not specifically identify any such

documents but the reason Barnes & Noble sent drafts to counsel was for the purpose of obtaining

feedback (i.e., legal advice) regarding the drafts.



                                                  13
122150268
     Case 1:16-cv-07333-MKV-KHP Document 302 Filed 03/19/20 Page 17 of 18



        The Magistrate Judge’s blanket rejection of privilege protection with respect to such

documents is inconsistent with prevailing law. See Greater New York Taxi Association v. City of

New York, 2017 WL 4012051, *12 (S.D.N.Y. Sept. 11, 2017) (“Courts have held that

communications constitute implicit requests for legal advice where an attorney is copied on the

communications and the communications implicate specific legal issues”) (collecting cases); TNI

Packaging, Inc. v. Perdue Farms, Inc., 2006 WL 6654885, *2 (N.D. Ill. Feb. 28, 2006) (“[t]he

suggested revision to the patent application [sent to the attorney] was … an implicit request for

legal advice on what should be included in the application”); Cuno, Inc. v. Pall Corp., 121 F.R.D.

198, 202 (E.D.N.Y. 1988) (the attorney-client privilege “does not require that the request [for legal

advice] be within the four corners of the document”) (citations omitted).

        Indeed, as the Magistrate Judge stated in another case, “draft documents sent to counsel for

legal review may be protected by the attorney-client privilege if the draft and communications

concerning it were intended to be and maintained as confidential.”      99 Wall Dev. Inc. v. Allied

World Specialty Ins. Co., 2019 WL 2482356, *2 (S.D.N.Y. June 14, 2019) (citation omitted). In

that case, the Magistrate Judge ultimately found that the drafts were not privileged under the

circumstances – but, unlike here, did not award fees and costs.

        In summary, the Magistrate Judge’s decision to award fees and costs to plaintiffs was

clearly erroneous and contrary to law.      Barnes & Noble properly objected to demands for

privileged and work product documents and submitted them for in camera review pursuant to

Wang. That conduct was “substantially justified.” In any event, “other circumstances make an

award of expenses unjust,” in that Barnes & Noble could not have anticipated that the Magistrate

Judge would expand the scope of the fairness doctrine beyond any prior case in this District. The




                                                 14
122150268
     Case 1:16-cv-07333-MKV-KHP Document 302 Filed 03/19/20 Page 18 of 18



Magistrate Judge’s award of fees and costs is unwarranted, belied by caselaw and the foundational

intent of the fairness doctrine and, as a result, constitutes an abuse of discretion.

                                          CONCLUSION

        For the foregoing reasons, defendant Barnes & Noble, Inc., respectfully requests an Order

reversing the Orders of the Magistrate Judge: (1) granting plaintiffs’ Motion to Compel; and

(2) denying Barnes & Noble’s Motion for Reconsideration.

Respectfully submitted,

Dated: March 19, 2020                          FAEGRE DRINKER BIDDLE & REATH LLP


                                               By: /s/ Daniel H. Aiken                 _
                                                   Daniel H. Aiken, Esq. (pro hac vice)
                                                   One Logan Square, Suite 2000
                                                   Philadelphia, Pennsylvania 19103-6996
                                                   Telephone: (215) 988-2942
                                                   Facsimile: (215) 988-2757
                                                   E-mail: daniel.aiken@faegredrinker.com

                                                    William R. Horwitz, Esq.
                                                    1177 Avenue of the Americas, 41st Floor
                                                    New York, New York 10036-2714
                                                    Telephone: (212) 248-3140
                                                    Facsimile: (212) 248-3141
                                                    E-mail: william.horwitz@faegredrinker.com

                                                    Brooke Razor, Esq. (pro hac vice)
                                                    One Logan Square, Suite 2000
                                                    Philadelphia, Pennsylvania 19103-6996
                                                    Telephone: (215) 988-2700
                                                    Facsimile: (215) 988-2757
                                                    E-mail: brooke.razor@faegredrinker.com

                                                    Attorneys for Defendant
                                                    Barnes & Noble, Inc.




                                                  15
122150268
